EXHIBIT 10.14

APPALACHIAN COMMUNITY BANK

SALARY CONTINUATION AGREEMENT

[As Amended and Restated to Comply with

Section 409A of the Internal Revenue Code]

THIS SALARY CONTINUATION AGREEMENT, as amended and restated (the “Agreement”),
is adopted as of the first day of August, 2004, by and among APPALACHIAN
COMMUNITY BANK, a state-chartered commercial bank located in Ellijay, Georgia
(the “Bank”), APPALACHIAN BANCSHARES, INC., the parent company of the Bank (the
“Holding Company”), and TRACY R. NEWTON (the “Executive”).

The purpose of this Agreement is to provide to the Executive, as a member of a
select group which contributes materially to the continued growth, development
and future business success of the Bank and the Holding Company, the specified
benefits, as well as incentives for continued employment with the Bank and
Holding Company, as set forth herein. This Agreement shall be unfunded for tax
purposes and for purposes of Title I of the Employee Retirement Income Security
Act of 1974 (“ERISA”), as amended from time to time. The Bank will pay the
benefits provided under this Agreement from its general assets.

The Bank, the Holding Company and the Executive, for and in consideration of the
above stated contributions of the Executive and other good and valuable
consideration, do hereby agree as follows:

Article 1

Definitions

Whenever used in this Agreement, the following words and phrases shall have the
meanings specified:

 

1.1 “Accrual Balance” means the liability that should be accrued by the Bank,
under Generally Accepted Accounting Principles (“GAAP”), for the Bank’s
obligation to the Executive under this Agreement, by applying the Discount Rate.
Any amortization method, if acceptable under GAAP, may be used to determine the
Accrual Balance. However, once chosen, the method must be consistently applied.
The Accrual Balance for each Plan Year shall be reported annually by the Bank to
the Executive in the form of Schedule A of this Agreement.

 

1.2 “Beneficiary” means each designated person, or the estate of the deceased
Executive, entitled to benefits, if any, upon the death of the Executive, and as
otherwise determined pursuant to Article 3 and Article 4.

 

1.3 “Beneficiary Designation Form” means the form established from time to time
by the Plan Administrator that the Executive completes, signs and returns to the
Plan Administrator to designate one or more Beneficiaries.

 

1.4 “Change of Control” means the occurrence of any of the following conditions:

(i) Any “Person” [which term, for purposes of this Section 1.4, shall mean an
individual (other than the Executive), individuals acting in concert or as a
“group” under the Securities Exchange Act of 1934, or a corporation,
partnership, trust or other form of entity, (other than the Holding Company, the
Bank, a securities underwriter of the shares of the Holding Company or the Bank,
a corporation owned by stockholders of the Holding Company in the same
proportions as their ownership of stock in the Holding Company, or a fiduciary
holding securities under an employee benefit plan of the Holding Company or
Bank)] becomes, directly or indirectly, the “beneficial owner” (as defined in
Rule 13d-3 under the Securities Exchange Act of 1934) of



--------------------------------------------------------------------------------

Appalachian Community Bank

Salary Continuation Agreement

 

securities of the Holding Company or Bank which represent twenty-five percent
(25%) or more of the voting power of the then outstanding securities of the
Holding Company or Bank; or

(ii) Any Person acquires, directly or indirectly, the ability to control the
election of a majority of the directors of either the Bank or the Holding
Company; or

(iii) Any Person acquires, directly or indirectly, the ability to exercise a
controlling influence over the management of policies of either the Holding
Company or the Bank; or

(iv) During any period of two (2) consecutive years, the “Continuing Directors”
(which term, for purposes of this Section 1.4, means these individuals who,
(a) at the beginning of such two-year period, constitute the board of directors
of either the Holding Company or the Bank or (b) whose election or nomination as
directors of the Holding Company or the Bank were approved by a vote of least
two-thirds of these previously elected directors) cease for any reason to
constitute at least two-thirds of the board of directors of either the Holding
Company or the Bank; or

(v) The consummation of a merger or statutory share exchange of the Holding
Company or the Bank with any Person, other than a merger or statutory share
exchange which would (a) result in the voting securities of the Holding Company
or Bank outstanding immediately prior thereto, continuing to represent at least
seventy-five percent (75%) of the combined voting power of the voting securities
of the Holding Company, Bank or such other surviving entity, outstanding
immediately after such merger or statutory share exchange, in substantially the
same proportions as their ownership immediately prior to such merger or
statutory share exchange, or (b) effect or implement a recapitalization of the
Holding Company or Bank (or similar transaction), in which no Person acquires
more than fifty percent (50%) of the combined voting power of the
then-outstanding securities of the Holding Company or Bank; or

(vi) The shareholders of the Holding Company or Bank approve a plan of complete
liquidation of the Holding Company or the Bank, or an agreement for the sale or
disposition by the Holding Company or the Bank of all or substantially all of
the assets of the Holding Company or the Bank.

 

1.5 “Change of Control Benefit” means the benefit provided to the Executive
under Section 2.4 of this Agreement, pursuant to the terms of this Agreement.
The amount of the Change of Control Benefit, as determined under Section 2.4, is
an annual amount equal to the projected annual benefit to be paid to the
Executive at 65, as set forth in Section 2.1.1, which annual amount shall be
paid to the Executive in equal monthly payments for each of the fifteen
(15) consecutive twelve (12) month periods next following the Executive’s Normal
Retirement Age, or at such later date as may be required under this Agreement or
by applicable law (including Code Section 409A).

 

1.6 “Code” means the Internal Revenue Code of 1986, as amended.

 

1.7 “Disability” means the Executive: (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months; or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees or directors of the Bank. Medical determination of Disability
may be made by either the Social Security Administration or by the provider of
disability insurance covering employees or directors of the Bank provided that
the definition of “disability” applied under such insurance program complies
with the requirements of the preceding sentence. Upon the request of the Plan
Administrator, the Executive must submit proof to the Plan Administrator of the
Social Security Administration’s or the provider’s determination.

 

1.8

“Disability Benefit” means the benefit provided to the Executive under
Section 2.3 of this Agreement,



--------------------------------------------------------------------------------

Appalachian Community Bank

Salary Continuation Agreement

 

 

pursuant to the terms of this Agreement. The amount of the Disability Benefit,
as determined under Section 2.3 is an annual amount equal to the projected
annual benefit to be paid to the Executive at age 65, as set forth in
Section 2.1.1, which annual amount shall be paid to the Executive in equal
monthly payments for each of the fifteen (15) consecutive twelve (12) month
periods next following the Executive’s Normal Retirement Age.

 

1.9 “Discount Rate” means the rate used by the Plan Administrator for
determining the Accrual Balance. The initial Discount Rate is seven percent
(7%). However, the Plan Administrator, in its sole discretion, may adjust the
Discount Rate to maintain the rate within reasonable standards according to
GAAP.

 

1.10 “Early Involuntary Termination” means a termination of Executive’s
employment, by the Bank or the Holding Company, prior to Executive’s Normal
Retirement Age, for reasons other than death, Disability, a Termination for
Cause, or a Termination of Employment following a Change of Control.

 

1.11 “Early Involuntary Termination Benefit” means the benefit provided to the
Executive pursuant to the provisions of Section 2.6 of this Agreement, and as
set forth in Schedule A of this Agreement, as updated annually pursuant to the
terms of this Agreement. The amount of the Early Involuntary Termination
Benefit, as determined under Section 2.6 and as set forth in Schedule A, is an
annual amount to be paid to the Executive in equal monthly payments for each of
the fifteen (15) consecutive twelve (12) month periods next following the
Executive’s Normal Retirement Date, or at such later date as may be required
under this Agreement or by applicable law (including Code Section 409A).

 

1.12 “Early Termination” means a termination of the Executive’s employment, with
the Bank or the Holding Company, by the Executive, prior to Executive’s Normal
Retirement Age, for reasons other than death, Disability, or a Termination for
Good Reason.

 

1.13 “Early Termination Benefit” means the benefit provided to the Executive
under Section 2.2 of this Agreement, and as set forth in Schedule A of this
Agreement, as updated annually pursuant to the terms of this Agreement. The
amount of the Early Termination Benefit, as determined under Section 2.2 and as
set forth in Schedule A, is a one-time, lump-sum amount to be paid to the
Executive within thirty (30) days following the Executive’s Early Termination
Date, or at such later date as may be required under this Agreement or by
applicable law (including Code Section 409A).

 

1.14 “Early Termination Date” means the date on which Early Termination occurs.

 

1.15 “Effective Date” means June 1, 2004.

 

1.16

“Normal Retirement Age” means the earlier of the Executive’s 65th birthday or
the date upon which the Executive completes 20 years of employment with the Bank
and/or Holding Company.

 

1.17 “Normal Retirement Benefit” means the benefit provided to the Executive
pursuant to the provisions of Section 2.1 of this Agreement, and as set forth in
Schedule A of this Agreement, as updated annually pursuant to the terms of this
Agreement. The amount of the Normal Retirement Benefit, as determined under
Section 2.1 and as set forth in Schedule A, is an annual amount to be paid to
the Executive in equal monthly payments for each of the fifteen (15) consecutive
twelve (12) month periods next following the Executive’s Normal Retirement Date,
or at such later date as may be required under this Agreement or by applicable
law (including Code Section 409A).

 

1.18 “Normal Retirement Date” means the date of the Executive’s Termination of
Employment, occurring on or after the Executive’s Normal Retirement Age.

 

1.19 “Plan Administrator” means the plan administrator described in Article 8.

 

1.20 “Plan Year” means each twelve-month period commencing on the Effective
Date.



--------------------------------------------------------------------------------

Appalachian Community Bank

Salary Continuation Agreement

 

1.21 “Termination for Cause” has that meaning set forth in Article 5.

 

1.22 “Termination for Good Reason” means a termination, by the Executive, of the
Executive’s employment with the Holding Company and Bank, following the
occurrence, without prior approval of the Executive, of any one of the following
events:

 

  (i) a material reduction in the Executive’s responsibilities, title or
authority;

 

  (ii) a material reduction, without reasonable cause, of the Executive’s salary
and other benefits; and

 

  (iii) a relocation, without consent of the Executive, of the Executive’s
principal executive offices of more than fifty (50) miles, or relocation of the
Executive outside of Ellijay (or, if applicable, outside of place of relocated
principal executive offices).

 

1.23 “Termination for Good Reason Benefit” means the benefit provided to the
Executive pursuant to the provisions of Section 2.7 of this Agreement, and as
set forth in Schedule A of this Agreement, as updated annually pursuant to the
terms of this Agreement. The amount of the “Termination for Good Reason
Benefit”, as determined under Section 2.7 and as set forth in Schedule A, is an
annual amount to be paid to the Executive in equal monthly payments for each of
the fifteen (15) consecutive twelve (12) month periods next following the
Executive’s Normal Retirement Date, or at such later date as may be required
under this Agreement or by applicable law (including Code Section 409A).

 

1.24 “Termination of Employment” means termination of the Executive’s employment
with the Bank or Holding Company, for reasons other than death. Whether a
Termination of Employment has occurred shall be determined in accordance with
the requirements of Code Section 409A, based on the applicable facts and
circumstances required to be considered thereunder.

Article 2

Benefits During Lifetime

 

2.1 Normal Retirement Benefit. The benefit payable to the Executive under this
Section 2.1 is the Normal Retirement Benefit, an annual benefit set forth in
Schedule A of this Agreement (as updated annually) for the Plan Year during
which the Executive’s Normal Retirement Date occurs. Upon the Executive’s Normal
Retirement Date, the Bank shall pay to the Executive the Normal Retirement
Benefit, as described in this Section 2.1, in lieu of any other benefit under
this Article.

 

  2.1.1 Amount of Benefit. The annual benefit under this Section 2.1 for the
first Plan Year is One Hundred Sixty-Eight Thousand Nine Hundred Nine Dollars
($168,909). Commencing on the first day of the second Plan Year, and on the
first day of each Plan Year thereafter, the annual benefit shall be increased
three percent (3%) from the previous Plan Year, until, and including, the Plan
Year in which the Executive’s Normal Retirement Date occurs. The Executive’s
projected annual benefit, as of the first day of the Plan Year occurring in the
calendar year during which the Executive reaches age 65, is Two Hundred
Seventy-Nine Thousand One Hundred and Eighty-One Dollars ($279,181).

 

  2.1.2 Payment of Benefit. The Bank shall pay the Normal Retirement Benefit to
the Executive in equal monthly installments, commencing on the first day of the
month following the Executive’s Normal Retirement Date, or at such later date as
may otherwise be required by this Agreement or by applicable law (including Code
Section 409A). This annual benefit shall be paid to the Executive for each of
the fifteen (15) consecutive twelve (12) month periods next following the
Executive’s Normal Retirement Date, for a total of 180 consecutive equal monthly
payments.

 

2.2 Early Termination Benefit. Upon the Executive’s Early Termination, the Bank
shall pay to the Executive the Early Termination Benefit, as described in this
Section 2.2, in lieu of any other benefit under this Article.



--------------------------------------------------------------------------------

Appalachian Community Bank

Salary Continuation Agreement

 

  2.2.1 Amount of Benefit. The benefit payable to the Executive under this
Section 2.2 is the Early Termination Benefit, a one-time, lump-sum amount set
forth on Schedule A of the Agreement (as updated annually) for the Plan Year
during which the Executive’s Early Termination Date occurs. The amount of the
Early Termination Benefit payable to the Executive in any Plan Year shall be
equal to the Executive’s Accrual Balance accrued under this Agreement for all
Plan Years.

 

  2.2.2 Payment of Benefit. The Bank shall pay the Early Termination Benefit to
the Executive, as a one-time, lump-sum amount, within thirty (30) days following
the Executive’s Early Termination Date, or at such later date as may otherwise
be required by this Agreement or by applicable law (including Code
Section 409A).

 

2.3 Disability Benefit. Upon the Executive’s Termination of Employment due to
Disability prior to Normal Retirement Age, the Bank shall pay to the Executive
the benefit described in this Section 2.3, in lieu of any other benefit under
this Article.

 

  2.3.1 Amount of Benefit. The benefit payable to the Executive under this
Section 2.3 is the Disability Benefit, an annual benefit in an amount equal to
the projected annual benefit to be paid to the Executive at age 65, as set forth
in Section 2.1.1 of this Agreement.

 

  2.3.2 Payment of Benefit. The Bank shall pay the Disability Benefit to the
Executive in equal monthly installments, commencing with the month following the
Executive’s Normal Retirement Age, or at such later date as may otherwise be
required by this Agreement or by applicable law (including Code Section 409A).
This annual benefit shall be paid to the Executive for each of the fifteen
(15) consecutive twelve (12) month periods next following the Executive’s Normal
Retirement Age, for a total of 180 consecutive equal monthly payments.

 

2.4 Change of Control Benefit. Upon a Change of Control followed by the
Executive’s Termination of Employment (other than a Termination for Cause), the
Bank shall pay to the Executive the Change of Control Benefit, as described in
this Section 2.4, in lieu of any other benefit under this Article.

 

  2.4.1 Amount of Benefit. The benefit payable to the Executive under this
Section 2.4 is an annual benefit in an amount equal to the projected annual
benefit to be paid to the Executive at age 65, as set forth in Section 2.1.1 of
this Agreement.

 

  2.4.2 Payment of Benefit. The Bank shall pay the Change of Control Benefit to
the Executive in equal monthly installments commencing with the month following
the Executive’s Normal Retirement Age, or at such later date as may otherwise be
required by this Agreement or by applicable law (including Code Section 409A).
This annual benefit shall be paid to the Executive for each of the next fifteen
(15) consecutive years next following the Executive’s Normal Retirement Age, for
a total of 180 consecutive equal monthly payments.

 

2.5 Failure to be Nominated or Reelected. Upon the failure of the Executive to
be nominated or reelected as a director of either of the Bank or the Holding
Company (for any reason other than for a Termination for Cause), the Bank shall
pay to the Executive the benefit described in this Section 2.5.

 

  2.5.1 Amount of Benefit. The benefit payable to the Executive under this
Section 2.5 is an annual benefit in an amount equal to the projected annual
benefit to be paid to the Executive at age 65, as set forth in Section 2.1.1 of
this Agreement.

 

  2.5.2. Payment of Benefit. The benefit payable under this Section 2.5 shall be
paid to the Executive in equal monthly installments, commencing with the month
following the Executive’s Normal Retirement Age, or at such later date as may
otherwise be required by this Agreement or by applicable law (including Code
Section 409A). This annual benefit shall be paid to the Executive for each of
the fifteen (15) consecutive years next following the Executive’s Normal
Retirement Age, for a total of 180 consecutive equal monthly payments.



--------------------------------------------------------------------------------

Appalachian Community Bank

Salary Continuation Agreement

 

2.6 Early Involuntary Termination Benefit. Upon the Executive’s Involuntary
Early Termination, the Bank shall pay to the Executive the Involuntary Early
Termination Benefit, as described in this Section 2.6, in lieu of any other
benefit under this Article.

 

  2.6.1 Amount of Benefit. The benefit payable to the Executive under this
Section 2.6 is an annual benefit equal to the Normal Retirement Benefit,
computed through the Plan Year during which such Early Involuntary Termination
occurred, to be paid to the Executive at the Executive’s Normal Retirement Age,
as set forth in Schedule A (as updated annually) pursuant to the provisions of
Section 2.1.1 of this Agreement.

 

  2.6.2 Payment of Benefit. The Bank shall pay the Early Involuntary Termination
Benefit to the Executive in twelve (12) equal monthly installments, commencing
with the month following the Executive’s Normal Retirement Age, or at such later
date as may otherwise be required by this Agreement or by applicable law
(including Code Section 409A). This annual benefit shall be paid to the
Executive for each of the fifteen (15) years, for a total of 180 consecutive
equal monthly payments.

 

2.7 Termination for Good Reason Benefit. Upon the Executive’s Termination for
Good Reason, the Bank shall pay to the Executive the Termination for Good Reason
Benefit, as described in this Section 2.7, in lieu of any other benefit under
this Article.

 

  2.7.1 Amount of Benefit. The benefit payable to the Executive under this
Section 2.6 is an annual benefit equal to the Normal Retirement Benefit,
computed through the Plan Year in which such Termination for Good Reason
occurred, to be paid to the Executive at the Executive’s Normal Retirement Age,
as set forth in Schedule A (as updated annually) pursuant to the provisions of
Section 2.1.1 of this Agreement.

 

  2.7.2 Payment of Benefit. The Bank shall pay the Termination for Good Reason
Benefit to the Executive in twelve (12) equal monthly installments, commencing
with the month following the Executive’s Normal Retirement Age, or at such later
date as may be required under this Agreement or by applicable law (including
Code Section 409A). This annual benefit shall be paid to the Executive for
fifteen (15) years, for a total of 180 consecutive equal monthly payments.

 

2.8 Restriction on Commencement of Distributions. Notwithstanding any provision
of this Agreement to the contrary, if the Executive is considered a “specified
employee”, within the meaning of Code Section 409A, the provisions of this
Section 2.8 shall govern all distributions hereunder. If benefit distributions
which would otherwise be made to the Executive due to Termination of Employment
are limited because the Executive is a “specified employee”, then such
distributions shall not be made during the first six (6) months following
Termination of Employment. Rather, any distribution which would otherwise be
paid to the Executive during such period shall be accumulated and paid to the
Executive in a lump sum on the first day of the seventh month following
Termination of Employment. All subsequent distributions shall be paid in the
manner specified.

 

2.9 Distributions Upon Taxation of Amounts Deferred. If, pursuant to Code
Section 409A, the Federal Insurance Contributions Act or other state, local or
foreign tax, the Executive becomes subject to tax on the amounts deferred
hereunder, then the Bank may make a limited distribution to the Executive in a
manner that conforms to the requirements of Code Section 409A. Any such
distribution will decrease the Executive’s benefits distributable under this
Agreement.

 

2.10 Change in Form or Timing of Distributions. For distribution of benefits
under this Article 2, the Executive, the Holding Company and the Bank may,
subject to the terms of Section 7.1, amend this Agreement to delay the timing,
or to change the form, of such distributions; provided however, that any such
amendment (including the implementation of such amendment), and any delay in the
timing, or change in the form, of such distributions thereunder, shall conform
in all respects to the requirements of Code Section 409A.



--------------------------------------------------------------------------------

Appalachian Community Bank

Salary Continuation Agreement

 

Article 3

Death Benefits

 

3.1 Death During Active Employment. If the Executive dies while in the active
employment of the Bank and the Holding Company, the Bank shall pay to the
Beneficiary the benefit described in this Section 3.1. This benefit shall be
paid in lieu of the benefits under Article 2.

 

  3.1.1 Amount of Benefit. The benefit under this Section 3.1 is the
Pre-Retirement Death Benefit, an annual benefit in an amount equal to the
projected annual benefit to be paid to the Executive at the Executive’s Normal
Retirement Age, as set forth in Section 2.1.1 of this Agreement.

 

  3.1.2 Payment of Benefit. The Bank shall pay the Pre-Retirement Death Benefit,
to the Beneficiary in equal monthly installments, commencing with the month
following the Executive’s death. The Pre-Retirement Death Benefit shall be paid
to the Beneficiary (as provided under this Article 3 and Article 4) for a period
of fifteen (15) consecutive twelve (12) month periods next following the death
of the Executive, for a total of 180 consecutive equal monthly payments.

 

3.2 Death During Payment of a Benefit. If the Executive dies after any benefit
payments have commenced under Article 2 of this Agreement, but before receiving
all such payments, the Bank shall pay the remaining benefits to the Beneficiary
at the same time and in the same amounts that would have been paid to the
Executive had the Executive survived.

 

3.3 Death After Termination of Employment But Before Payment of a Benefit
Commences. If the Executive is entitled to any benefit payments under Article 2
of this Agreement, but dies prior to the commencement of said benefit payments,
the Bank shall pay the same benefit payments to the Beneficiary that the
Executive was entitled to prior to death, except that the benefit payments shall
commence on the first day of the month following the date of the Executive’s
death.

 

3.4 Death of a Beneficiary prior to Full Payment of Benefit. If a Beneficiary
dies prior to receipt of the full benefits to be paid to the Beneficiary under
this Agreement, the remaining benefit payments, otherwise payable to the
Beneficiary under the terms of this Agreement, shall be paid to the personal
representative of the estate of the Beneficiary. The personal representative of
the estate of the Beneficiary, and any beneficiary to whom such benefits are
paid by or from the Beneficiary’s estate, shall each be a “Beneficiary” for
purposes of this Agreement.

Article 4

Beneficiaries

 

4.1 Beneficiary Designation. The Executive shall have the right, at any time, to
designate a Beneficiary(ies) to receive any benefits payable under this
Agreement upon the death of the Executive. The Beneficiary designated under this
Agreement may be the same as or different from the beneficiary designation under
any other benefit plan of the Bank in which the Executive participates.

 

4.2 Beneficiary Designation: Change. The Executive shall designate a Beneficiary
by completing and signing the Beneficiary Designation Form, and delivering it to
the Plan Administrator or its designated agent. The Executive’s Beneficiary
designation shall be deemed automatically revoked if the Beneficiary predeceases
the Executive or if the Executive names a spouse as Beneficiary and the marriage
is subsequently dissolved. The Executive shall have the right to change a
Beneficiary by completing, signing and otherwise complying with the terms of the
Beneficiary Designation Form and the Plan Administrator’s rules and procedures,
as in effect from time to time. Upon the acceptance by the Plan Administrator of
a new Beneficiary Designation Form, all Beneficiary designations previously
filed shall be cancelled. The Plan Administrator shall be entitled to rely on
the last Beneficiary Designation Form filed by the Executive and accepted by the
Plan Administrator prior to the Executive’s death.

 

4.3

Acknowledgment. Except as otherwise specifically provided in this Agreement, no
designation or change in designation of a Beneficiary shall be effective until
received, accepted and acknowledged in writing by



--------------------------------------------------------------------------------

Appalachian Community Bank

Salary Continuation Agreement

 

 

the Plan Administrator, or its designated agent.

 

4.4 No Beneficiary Designation. If the Executive dies without a valid
beneficiary designation, or if all designated Beneficiaries predecease the
Executive, then the Executive’s spouse, if married to Executive at the date of
Executive’s death, shall be the designated Beneficiary. If the Executive has no
spouse at the Executive’s date of death, the benefits shall be made to the
personal representative of the Executive’s estate. The personal representative
of the Executive’s estate and any beneficiary to whom such benefits are paid by
or from the Executive’s estate, shall each be a “Beneficiary” for purposes of
this Agreement.

 

4.5 Facility of Payment. If the Plan Administrator determines in its discretion
that a benefit is to be paid to a minor, to a person declared incompetent, or to
a person incapable of handling the disposition of that person’s property, the
Plan Administrator may direct payment of such benefit to the guardian, legal
representative or person having the care or custody of such minor, incompetent
person or incapable person. The Plan Administrator may require proof of
incompetence, minority or guardianship as it may deem appropriate prior to
distribution of the benefit. Any payment of a benefit shall be a payment for the
account of the Executive and the Executive’s Beneficiary, as the case may be,
and shall be a complete discharge of any liability under the Agreement for such
payment amount.

Article 5

General Limitations

 

5.1 Termination for Cause. Notwithstanding any provision of this Agreement to
the contrary, the Bank shall not pay any benefit under this Agreement if the
board of directors or shareholders of either the Bank or the Holding company
terminates the Executive’s employment for:

 

  (a) Gross negligence or gross neglect of duties to the Bank;

 

  (b) Commission of a felony or of a gross misdemeanor involving moral
turpitude;

 

  (c) Fraud or willful violation of any law or significant Bank policy committed
in connection with the Executive’s employment and resulting in a material
adverse effect on the Bank; or

 

  (d) Issuance of an order for removal of the Executive by the banking
regulators of the Bank or the Holding Company.

 

5.2 Suicide or Misstatement. The Bank shall not pay any benefit under this
Agreement if the Executive commits suicide within two years after the Effective
Date. In addition, the Bank shall not pay any benefit under this Agreement if
the Executive has made any material misstatement of fact on any application for
life insurance owned by the Bank on the Executive’s life.

 

5.3 Competition After Termination of Employment. The Bank shall not pay any
benefit under this Agreement if the Executive, without the prior written consent
of the Bank or, if earlier, within 1 year from the Executive’s Termination of
Employment, engages in, directly or indirectly, as a sole proprietor, as a
partner in a partnership, or as a holder of more than five percent (5%) of the
voting shares in a corporation, or becomes associated with, in the capacity of
employee, director, officer, principal, agent or trustee, any enterprise
conducted within a 25-mile radius of any office of the Bank existing at the time
of the Executive’s Termination of Employment, which enterprise is, or may deemed
to be, competitive with the business of banking carried on by the Bank as of the
date of the Executive’s Termination of Employment. This section shall not apply
to a Termination of Employment (other than a Termination for Cause) following a
Change of Control or to an Early Involuntary Termination.



--------------------------------------------------------------------------------

Appalachian Community Bank

Salary Continuation Agreement

 

Article 6

Claims And Review Procedures

 

6.1 Claims Procedure. An Executive or Beneficiary (“claimant”) who has not
received benefits under the Agreement that he or she believes should be paid
shall make a claim for such benefits as follows:

 

  6.1.1 Initiation – Written Claim. The claimant initiates a claim by submitting
to the Plan Administrator a written claim for the benefits.

 

  6.1.2 Timing of Plan Administrator Response. The Plan Administrator shall
respond to such claimant within 90 days after receiving the claim. If the Plan
Administrator determines that special circumstances require additional time for
processing the claim, the Plan Administrator can extend the response period by
an additional 90 days by notifying the claimant in writing, prior to the end of
the initial 90-day period, that an additional period is required. The notice of
extension must set forth the special circumstances and the date by which the
Plan Administrator expects to render its decision.

 

  6.1.3 Notice of Decision. If the Plan Administrator denies part or all of the
claim, the Plan Administrator shall notify the claimant in writing of such
denial. The Plan Administrator shall write the notification in a manner
calculated to be understood by the claimant. The notification shall include:

 

  (a) The specific reasons for the denial;

 

  (b) A reference to the specific provisions of the Agreement on which the
denial is based;

 

  (c) A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed; and

 

  (d) A description of the applicable review procedures and the time limits
applicable to such procedures.

 

6.2 Review Procedure. If the Plan Administrator denies part or all of the claim,
the claimant shall have the opportunity for a full and fair review by the Plan
Administrator of the denial, as follows:

 

  6.2.1 Initiation – Written Request. To initiate the review, the claimant,
within 60 days after receiving the Plan Administrator’s notice of denial, must
file with the Plan Administrator a written request for review.

 

  6.2.2 Additional Submissions – Information Access. The claimant shall then
have the opportunity to submit written comments, documents, records and other
information relating to the claim. The Plan Administrator shall also provide the
claimant, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to the claimant’s claim
for benefits.

 

  6.2.3 Considerations on Review. In considering the review, the Plan
Administrator shall take into account all materials and information the claimant
submits relating to the claim, without regard to whether such information was
submitted or considered in the initial benefit determination.

 

  6.2.4 Timing of Plan Administrator Response. The Plan Administrator shall
respond in writing to such claimant within 60 days after receiving the request
for review. If the Plan Administrator determines that special circumstances
require additional time for processing the claim, the Plan Administrator can
extend the response period by an additional 60 days by notifying the claimant in
writing, prior to the end of the initial 60-day period, that an additional
period is required. The notice of extension must set forth the special
circumstances and the date by which the Plan Administrator expects to render its
decision.

 

  6.2.5

Notice of Decision. The Plan Administrator shall notify the claimant in writing
of its decision on review. The Plan Administrator shall write the notification
in a manner calculated to be



--------------------------------------------------------------------------------

Appalachian Community Bank

Salary Continuation Agreement

 

 

understood by the claimant. The notification shall include:

 

  (a) The specific reasons for the denial;

 

  (b) A reference to the specific provisions of the Agreement on which the
denial is based; and

 

  (c) A statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant to the claimant’s claim for benefits.

Article 7

Amendments and Termination

 

7.1 Amendments. This Agreement may be amended only by a written agreement signed
by the Bank, Holding Company and the Executive. However, the Bank or Holding
Company may unilaterally amend this Agreement to conform with written directives
to the Bank or Holding Company from its auditors or banking regulators or to
comply with legislative changes or tax law, including without limitation Code
Section 409A.

 

7.2 Plan Termination Generally; Code Section 409A This Agreement may be
terminated only by a written agreement signed by the Bank, Holding Company and
the Executive. The benefit shall be the Accrual Balance, as of the date of the
agreement of termination, or as otherwise provided in the agreement of
termination; provided, however, that the amount, the form, and the timing, of
any distribution to be made thereunder shall comply, in all respects, with the
provisions of Section 409A of the Code.

Article 8

Administration of Agreement

 

8.1 Plan Administrator Duties. This Agreement shall be administered by a Plan
Administrator which shall consist of the Board, or such committee or person(s)
as the Board shall appoint. The Executive may be a member of the Plan
Administrator. The Plan Administrator shall also have the discretion and
authority to (i) make, amend, interpret and enforce all appropriate rules and
regulations for the administration of this Agreement and (ii) decide or resolve
any and all questions including interpretations of this Agreement, as may arise
in connection with the Agreement.

 

8.2 Agents. In the administration of this Agreement, the Plan Administrator may
employ agents and delegate to them such administrative duties as it sees fit,
(including acting through a duly appointed representative), and may from time to
time consult with counsel who may be counsel to the Bank.

 

8.3 Binding Effect of Decisions. The decision or action of the Plan
Administrator with respect to any question arising out of or in connection with
the administration, interpretation and application of the Agreement and the
rules and regulations promulgated hereunder shall be final and conclusive and
binding upon all persons having any interest in the Agreement. No Executive or
Beneficiary shall be deemed to have any right, vested or nonvested, regarding
the continued use of any previously adopted assumptions, including but not
limited to the Discount Rate.

 

8.4 Indemnity of Plan Administrator. The Bank shall indemnify and hold harmless
the members of the Plan Administrator against any and all claims, losses,
damages, expenses or liabilities arising from any action or failure to act with
respect to this Agreement, except in the case of willful misconduct by the Plan
Administrator or any of its members.

 

8.5 Bank Information. To enable the Plan Administrator to perform its functions,
the Bank shall supply full and timely information to the Plan Administrator on
all matters relating to the date and circumstances of the retirement,
Disability, death, or Termination of Employment of the Executive, and such other
pertinent information as the Plan Administrator may reasonably require.

 

8.6

Annual Statement. The Plan Administrator shall provide to the Executive, within
120 days after the end of each Plan Year, in the form of Schedule A of this
Agreement, a statement setting forth the benefits payable



--------------------------------------------------------------------------------

Appalachian Community Bank

Salary Continuation Agreement

 

 

under this Agreement. It is hereby agreed that such annual statement, in the
form of Schedule A, shall be incorporated into, and thereby shall be a part of,
this Agreement.

Article 9

Miscellaneous

 

9.1 Binding Effect. This Agreement shall bind the Executive, the Company and the
Bank, and their beneficiaries, survivors, executors, successors, administrators
and transferees.

 

9.2 No Guarantee of Employment. This Agreement is not a policy or contract
regarding the continued employment of the Executive, as a director of the Bank
and/or the Holding Company. It does not give the Executive the right to remain
as an employee or director of the Bank or the Holding Company, nor does it
interfere with the right of the Bank or the Holding Company, or their respective
shareholders, to remove the Executive from office. It also does not require the
Executive to remain a director of the Bank or Holding Company nor interfere with
the Executive’s right to terminate employment with the Bank or Holding Company
at any time.

 

9.3 Non-Transferability. Benefits under this Agreement cannot be sold,
transferred, assigned, pledged, attached or encumbered in any manner.

 

9.4 Tax Withholding. The Bank shall withhold any taxes that, in its reasonable
judgment, are required to be withheld from the benefits provided under this
Agreement. The Executive acknowledges that the Bank’s sole liability regarding
taxes is to forward any amounts withheld to the appropriate taxing
authority(ies).

 

9.5 Applicable Law. The Agreement and all rights hereunder shall be governed by
the laws of the State of Georgia, except to the extent preempted by the laws of
the United States of America. Further, the parties intend for this Agreement,
including the payment of benefits hereunder, to comply with the provisions of
Section 409A of the Internal Revenue Code of 1986, as said Section may be
amended from time to time, and, therefore, hereby agree that the provisions of
this Agreement and the benefits payable hereunder shall be, and hereby are,
modified, but only to the extent necessary, to achieve compliance therewith.

 

9.6 Unfunded Arrangement. The Executive and Beneficiary (and any other parties
with rights under this Agreement) are general unsecured creditors of the Bank
for the payment of benefits under this Agreement. The benefits represent the
mere promise by the Bank to pay such benefits. The rights to benefits are not
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, attachment, or garnishment by creditors. Any insurance on
the Executive’s life is a general asset of the Bank to which the Executive and
Beneficiary have no preferred or secured claim.

 

9.7 Merger or Reorganization. Neither the Bank nor the Holding Company shall
merge or consolidate with, or reorganize into, another company or bank, or be
sold to, or sell substantially all of its assets to, another company or bank,
firm, or person, unless such succeeding or continuing company, bank, firm, or
person agrees to assume and discharge the obligations of the Bank and Holding
Company under this Agreement. Upon the occurrence of such event, the terms
“Bank” and “Holding Company”, as used in this Agreement, shall also be deemed to
refer to the successor or survivor company or bank.

 

9.8 Entire Agreement. This Agreement constitutes the entire agreement between
and among the Bank, the Holding Company and the Executive as to the subject
matter hereof. No rights are granted to the Executive by virtue of this
Agreement other than those specifically set forth herein.

 

9.9 Interpretation. Wherever the fulfillment of the intent and purpose of this
Agreement requires, and the context will permit, the use of the masculine gender
includes the feminine and use of the singular includes the plural.



--------------------------------------------------------------------------------

Appalachian Community Bank

Salary Continuation Agreement

 

9.10 Alternative Action. In the event it shall become impossible for the Bank,
the Holding Company or the Plan Administrator to perform any act required by
this Agreement, the Bank, the Holding Company or Plan Administrator may in its
discretion perform such alternative act as most nearly carries out the intent
and purpose of this Agreement and is in the best interests of the Bank.

 

9.11 Headings. Article and section headings are for convenient reference only
and shall not control or affect the meaning or construction of any of its
provisions.

 

9.12 Validity. In case any provision of this Agreement shall be illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Agreement shall be construed and enforced as if
such illegal and invalid provision has never been inserted herein.

 

9.13 Notice. Any notice or filing required or permitted to be given to the Bank
or Plan Administrator under this Agreement shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the address below:

 

  Appalachian Community Bank     829 Industrial Blvd.     Ellijay, Georgia 30540
 

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

Any notice or filing required or permitted to be given to the Executive under
this Agreement shall be sufficient if in writing and hand-delivered, or sent by
mail, to the last known address of the Executive.

 

9.14 409A Gross-Up. If it is determined that any benefit provided under this
Agreement would be subject to accelerated income taxation under Section 409A of
the Code, or to related penalties (the present value of such income tax
acceleration (based on the time value of money), together with any such
penalties, being collectively referred to herein s as the “excise tax”), then
the Executive shall be entitled to receive any additional payment, determined by
the Bank’s outside accounting firm, equal to such excise tax, including any
excise tax on such additional payments. Payments under this Section 9.14 shall
be due not later than thirty (30) days following the date the Executive’s tax
liability becomes due, or as soon as administratively practicable thereafter.

IN WITNESS WHEREOF, the Executive and a duly authorized representative of each
of the Bank and Holding Company have signed this Agreement on this 27th day of
March, 2008.

 

“EXECUTIVE:”

/s/ Tracy R. Newton

Tracy R. Newton,

President and Chief Executive Officer

 

“BANK:” Appalachian Community Bank By:   /s/ J. Keith Hales Title:   Chief
Operating Officer



--------------------------------------------------------------------------------

“HOLDING COMPANY:” Appalachian Bancshares, Inc. By:   /s/ J. Keith Hales Title:
  Chief Operating Officer



--------------------------------------------------------------------------------

Appalachian Community Bank

Salary Continuation Agreement

BENEFICIARY DESIGNATION FORM

 

I designate the following as beneficiary of benefits under the Agreement payable
following my death:

 

Primary:

           

Contingent:

           

Note: To name a trust as beneficiary, please provide the name of the trustee(s)
and the exact name and date of the trust agreement.

I understand that I may change these beneficiary designations by delivering a
new written designation to the Plan Administrator. I further understand that the
designations will be automatically revoked if the beneficiary predeceases me,
or, if I have named my spouse as beneficiary and our marriage is subsequently
dissolved.

 

Name:            Signature:         Date:_________   

 

SPOUSAL CONSENT (Required if Spouse not named beneficiary):

 

I consent to the beneficiary designation above, and acknowledge that if I am
named beneficiary and our marriage is subsequently
dissolved, the designation will be automatically revoked.

    Spouse Name:                   Signature:        Date:    __________        
              

Received by the Plan Administrator this              day of
                        , 20        .

 

By:     Title:    

 

Executive Name

           Plan Anniversary Date    06/01

Normal Retirement Age

   *       Normal Retirement Date (Estimated)    06/02/2021



--------------------------------------------------------------------------------

Appalachian Community Bank

Salary Continuation Agreement

 

Discount Rate

  

Plan Year Ending

   Accrual Balance    **
Normal Retirement
Benefit
(annual benefit
amount)    Early Termination
Benefit
(one-time, lump-sum
benefit amount) 7%       $    $    $

***

Disability Benefit

(annual benefit amount)

  

***

Change of Control Benefit

(annual benefit amount)

   ***
Pre-retirement Death
Benefit
(annual benefit amount)    **
Termination for Good
Reason Benefit (annual
benefit amount)    **
Early Involuntary
Termination Benefit
(annual benefit amount) $279,181    $279,181    $279,181    $    $

The parties to this Salary Continuation Agreement hereby further agree that this
Schedule A shall be updated annually to include any changes in the Accrual
Balance and the various benefit levels described hereon. Further, this Schedule
A, as it now exists and as it may be further updated, is and shall continue to
be, a part of this Salary Continuation Agreement.

 

* The earlier of Age 65 or the date on which the Executive completes 20 years of
employment as an employee of the Bank and/or the Holding Company.

 

** The annual benefit amount to be entered here for the Executive is the annual
benefit amount set forth in Section 2.1.1 of the Agreement, as increased by 3%
on each anniversary of the Effective Date.

 

*** The annual benefit amount to be entered here for the Executive is the
projected annual benefit amount set forth in Section 2.1.1 of the Agreement.